                                                                                           Case 5:17-cv-07076-LHK Document 78-1 Filed 03/08/19 Page 1 of 5



                                                                                    1 KENNADAY LEAVITT OWENSBY PC
                                                                                      CURTIS S. LEAVITT (SBN 162032)
                                                                                    2 cleavitt@kennadayleavitt.com
                                                                                      JACK A. JANOV (SBN 105888)
                                                                                    3 jjanov@kennadayleavitt.com
                                                                                      621 Capitol Mall, Suite 2500
                                                                                    4 Sacramento, California 95814
                                                                                      Telephone:     (916) 732-3060
                                                                                    5
                                                                                      Attorneys for Defendants
                                                                                    6 Monterey Peninsula Horticulture, Inc. dba Rocket
                                                                                      Farms / Steven Roberts Original Desserts, LLC,
                                                                                    7 Employee Benefit Plan.

                                                                                    8                               UNITED STATES DISTRICT COURT
                                                                                    9                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                                   10

                                                                                   11 SALINAS VALLEY MEMORIAL                            Case No. 5:17-cv-07076-LHK
                                                                                      HEALTHCARE SYSTEM,                                 Judge: The Honorable Lucy H. Koh.
                                                                                   12                                                    Crtrm: 8
                                                                                                Plaintiff,
                                                                                   13
                                                                                           v.                                            DEFENDANT / THIRD PARTY
                                                                                   14                                                    PLAINTIFF MONTEREY PENINSULA
                                                                                      MONTEREY PENINSULA                                 HORTICULTURE, INC. dba ROCKET
                                                                                   15 HORTICULTURE, INC. dba ROCKET                      FARMS’ OBJECTIONS TO
                                                                                      FARMS; MONTEREY PENINSULA                          “DECLARATION OF J. MATTHEW
                                                                                   16 HORTICULTURE, INC. / STEVEN                        JOHNSON SUBMITTED IN SUPPORT OF
                                                                                      ROBERTS ORIGINAL DESSERTS, LLC,                    THIRD-PARTY DEFENDANT
                                                                                   17 EMPLOYEE BENEFIT PLAN,                             EMPLOYEE BENEFIT MANAGEMENT
                                                                                                                                         SERVICES, INC.’S MOTION TO DISMISS
                                                                                   18                                                    DEFENDANT’S THIRD-PARTY
                                                                                                      Defendants.                        COMPLAINT”
                                                                                   19

                                                                                   20 MONTEREY PENINSULA HORTICULTURE,                   Date: June 6, 2019
                                                                                      INC. dba ROCKET FARMS; MONTEREY                    Time: 1:30 pm
                                                                                   21 PENINSULA HORTICULTURE, INC. /                     Dept: Ctrm. 8, 4th Fl.
                                                                                      STEVEN ROBERTS ORIGINAL DESSERTS,
                                                                                   22 LLC, EMPLOYEE BENEFIT PLAN,
                                                                                                                                         Complaint Filed: December 13, 2017
                                                                                   23                 Third-Party Plaintiffs,            FAC Filed: June 14, 2018
                                                                                                                                         Third-Party Complaint Filed: December 13,
                                                                                   24            v.                                      2018
K ENNADAY L EAVITT O WENSBY PC




                                                                                   25 EMPLOYEE BENEFIT MANAGEMENT                        Trial Date: None set.
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                      SERVICES, INC., CLAIMS DELEGATE
                                 L AW




                                                                                   26 SERVICES, LLC, ADVANCED MEDICAL
                                  AT




                                                                                      PRICING SOLUTIONS, INC., ALLIANT
                                 A TTORNEYS




                                                                                   27 INSURANCE SERVICES, INC., AND ROES
                                                                                      1 through 10, inclusive,
                                                                                   28
                                                                                                     Third-Party Defendants.
                                                                                        00147127.1

                                                                                          MPHI’S OBJECTIONS TO THE DECLARATION OF J. M. JOHNSON & EXHIBIT ISO MOTION TO DISMISS
                                                                                           Case 5:17-cv-07076-LHK Document 78-1 Filed 03/08/19 Page 2 of 5




                                                                                    1            Defendant / Third-Party Plaintiff Monterey Peninsula Horticulture, Inc. dba Rocket Farm’s

                                                                                    2 (“MPHI”) interposes the following objections to the Declaration of J. Matthew Johnson, submitted

                                                                                    3 in support of Third-Party Defendant Employee Benefit Management Services, Inc.’s (“EBMS”)

                                                                                    4 Motion to Dismiss (“MTD”) and voluminous 47-pages of exhibits. [Dkt. No. 71]. MPHI respectfully

                                                                                    5 requests that the Court sustain each of the following objections prior to ruling on EBMS’ MTD, and

                                                                                    6 to deny EBMS’ Request for Judicial Notice with respect to the attached Exhibit. [Dkt. No. 71-1].

                                                                                    7
                                                                                               Evidence                            Legal Grounds                            Court
                                                                                    8         Objected To                           for Objection                           Ruling
                                                                                    9    1. Declaration of         Objection is interposed because this          ___Sustained
                                                                                            J. Matthew             declaration attached a 47-page                ___Overruled
                                                                                   10       Johnson                Administrative Services Agreement
                                                                                   11       submitted in           (“ASA”) which was not attached to MPHI’s
                                                                                            Support of             Third Party Complaint (“TPC”). In deciding
                                                                                   12       EBMS’ Motion,          a Rule 12(b)(6) motion, the court generally
                                                                                   13       to Dismiss             looks only to the face of the complaint and
                                                                                            MPHI’s Third           the documents attached thereto. Van
                                                                                   14       Party                  Burskirk v. Cable News Network, Inc., 284
                                                                                   15       Complaint.             F.3d 977, 980 (9th Cir. 2002). The only
                                                                                                                   exceptions are documents incorporated into
                                                                                   16
                                                                                                                   the complaint by reference, and matters of
                                                                                   17                              which a court may take judicial notice.
                                                                                                                   Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                                                                                   18
                                                                                                                   551 U.S. 308, 322 (2007) This partial,
                                                                                   19                              unsigned, incomplete ASA should not be
                                                                                                                   considered by the court pursuant to FRCP
                                                                                   20
                                                                                                                   12(b)(6). The Exhibit “A” is incomplete,
                                                                                   21                              with many of the pages lacking original
                                                                                                                   consecutive pagination.
                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                         2. Declaration of         Both the declarant (Johnson) and the                ____Sustained
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW




                                                                                            J. Matthew             declaration itself lack foundations and             ____Overruled
                                  AT




                                                                                   25       Johnson                personal knowledge about the
                                 A TTORNEYS




                                                                                   26
                                                                                            submitted in           Administrative Services Agreement (Exhibit
                                                                                            Support of             A) attached to the Declaration of J. Matthew
                                                                                   27       EBMS’ Motion           Johnson. This February 2019 declaration
                                                                                   28       to Dismiss             filed on 2/22/2019 [Dkt. No. 71-1] concedes
                                                                                        00147127.1                                      -1-
                                                                                         MPHI’S OBJECTIONS TO THE DECLARATION OF J. M. JOHNSON & EXHIBIT ISO MOTION TO DISMISS
                                                                                           Case 5:17-cv-07076-LHK Document 78-1 Filed 03/08/19 Page 3 of 5




                                                                                    1           Evidence                         Legal Grounds                     Court
                                                                                              Objected To                         for Objection                    Ruling
                                                                                    2         MPHI’s Third        the declarant was first hired by EBMS in
                                                                                    3         Party               June of 2018, less than a period of nine (9)
                                                                                              Complaint; and      months. Other than the declarant’s custodial
                                                                                    4         the Exhibit “A”     knowledge of being “familiar with and
                                                                                    5         (ASA                maintain[ing]” copies of “various
                                                                                              Agreement)          agreements between EBMS and its clients,”
                                                                                    6         attached thereto.   neither the declaration itself nor his nine-
                                                                                    7                             month employment tenure with EBMS
                                                                                                                  commencing in June 2018 provides the
                                                                                    8                             requisite foundation and personal knowledge
                                                                                    9                             to make the ASA admissible.

                                                                                   10                             1. In the ASA Exhibit “A,” the main base
                                                                                                                  agreement is not signed by EBMS (the
                                                                                   11                             signature line is blank on p. 10 [No. 71-1 14
                                                                                   12                             of 52]. This omission is significant because
                                                                                                                  the last sentence above the signature line
                                                                                   13                             requires both parties’ signatures. [See Dkt.
                                                                                   14                             No. 71-1 (“IN WITNESS THEREOF the
                                                                                                                  parties hereto sign their names as duly
                                                                                   15                             authorized officers and have executed this
                                                                                   16                             agreement.”)

                                                                                   17
                                                                                                                  In contrast, Dkt. No 71-1, page 16 of 52,
                                                                                                                  reflects an EBMS signature to an
                                                                                   18                             amendment “received” in 2015. Although
                                                                                   19
                                                                                                                  the COBRA schedule is also signed, this is
                                                                                                                  not the main base contract. [Dkt. No. 71-1
                                                                                   20                             18 of 52.]
                                                                                   21                             2. With Declarant Johnson commencing his
                                                                                                                  EBMS employment in June 2018, he has no
                                                                                   22
                                                                                                                  personal knowledge of the 2014 pre-
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23                             execution discussions and drafts regarding
                                              621 C AP ITOL M ALL | S UI TE 2500




                                                                                                                  the drafting of the ASA.
                                                 S A C RA ME NT O , CA 95814




                                                                                   24
                                 L AW




                                                                                                                  3. With Declarant Johnson commencing his
                                  AT




                                                                                   25
                                                                                                                  EBMS employment in June 2018, he has no
                                 A TTORNEYS




                                                                                   26                             knowledge as to how the contract was
                                                                                                                  implemented and applied for the first four
                                                                                   27
                                                                                                                  years of the contract, from June 2014 to June
                                                                                   28                             2018. This time period is the same as the
                                                                                        00147127.1                                   -2-
                                                                                         MPHI’S OBJECTIONS TO THE DECLARATION OF J. M. JOHNSON & EXHIBIT ISO MOTION TO DISMISS
                                                                                               Case 5:17-cv-07076-LHK Document 78-1 Filed 03/08/19 Page 4 of 5




                                                                                        1          Evidence                      Legal Grounds                         Court
                                                                                                  Objected To                     for Objection                        Ruling
                                                                                        2                          underpaid claim time period alleged in the
                                                                                        3                          FAC.

                                                                                        4
                                                                                                                   4. With Declarant Johnson commencing his
                                                                                                                   EBMS employment in June 2018, he has no
                                                                                        5                          knowledge as to each parties’ narrow intent
                                                                                        6
                                                                                                                   and/or meaning of the phrase, “any dispute
                                                                                                                   arising out of or relating to this agreement.”
                                                                                        7
                                                                                                                   5. With Declarant Johnson commencing his
                                                                                        8                          EBMS employment in June 2018, he has no
                                                                                                                   knowledge as to the implementation,
                                                                                        9
                                                                                                                   application and execution of the patient
                                                                                       10                          claim payment adjudication terms in the
                                                                                                                   ASA.
                                                                                       11

                                                                                       12

                                                                                       13 DATED: March 8, 2019                     KENNADAY LEAVITT OWENSBY PC
                                                                                       14

                                                                                       15                                          By: _________________________________
                                                                                       16                                                 CURTIS S. LEAVITT
                                                                                                                                          JACK A. JANOV
                                                                                       17                                                 Attorneys for Defendants
                                                                                                                                          MONTEREY PENINSULA
                                                                                       18                                                 HORTICULTURE, INC. dba ROCKET
                                                                                                                                          FARMS; and MONTEREY PENINSULA
                                                                                       19                                                 HORTICULTURE / STEVEN ROBERTS
                                                                                       20                                                 ORIGINAL DESSERTS, LLC, EMPLOYEE
                                                                                                                                          BENEFIT PLAN
                                                                                       21

                                                                                       22
K ENNADAY L EAVITT O WENSBY PC




                                                                                       23
                                              621 C AP ITOL M A L L | S U I T E 2500
                                                 S A C RA M E NT O , CA 95814




                                                                                       24
                                 L AW
                                  AT




                                                                                       25
                                 A TTORNEYS




                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            00147127.1                                -3-
                                                                                             MPHI’S OBJECTIONS TO THE DECLARATION OF J. M. JOHNSON & EXHIBIT ISO MOTION TO DISMISS
                                                                                           Case 5:17-cv-07076-LHK Document 78-1 Filed 03/08/19 Page 5 of 5




                                                                                    1                                         PROOF OF SERVICE
                                                                                    2         At the time of service, I was over 18 years of age and not a party to this action. I am employed
                                                                                      in the County   of Sacramento, State of California. My business address is 621 Capitol Mall, Suite
                                                                                    3
                                                                                      2500, Sacramento, CA 95814.
                                                                                    4
                                                                                              On March 8, 2019, I served true copies of the following document(s) described as
                                                                                    5 DEFENDANT / THIRD PARTY PLAINTIFF MONTEREY PENINSULA

                                                                                    6 HORTICULTURE, INC.’S OBJECTIONS TO “DECLARATION OF J. MATTHEW
                                                                                       JOHNSON SUBMITTED IN SUPPORT OF THIRD-PARTY DEFENDANT EMPLOYEE
                                                                                    7 BENEFIT MANAGEMENT SERVICES, INC.’S MOTION TO DISMISS DEFENDANT’S

                                                                                    8 THIRD-PARTY COMPLAINT” on the interested parties in this action as follows:

                                                                                    9 [x]        BY EMAIL: I caused such documents to be served via electronic mail transmittal to the
                                                                                                 offices of the email addresses herein described.
                                                                                   10
                                                                                      Eric D. Chan
                                                                                   11 HOOPER, LUNDY & BOOKMAN, P.C.

                                                                                   12 1875 Century Park East, Suite 1600
                                                                                      Los Angeles, California 90067
                                                                                   13 echan@health-law.com
                                                                                      cc: Griselda Rodriguez (grodriguez@health-law.com)
                                                                                   14 Attorneys for Plaintiff SALINAS VALLEY MEMORIAL HEALTHCARE SYSTEM,

                                                                                   15 Daniel A. Platt

                                                                                   16 Arthur Fels
                                                                                      LOEB AND LOEB LLP
                                                                                   17 10100 Santa Monica Blvd., Ste. 2200
                                                                                      Los Angeles, CA 90067
                                                                                   18 dplatt@loeb.com
                                                                                      afels@loeb.com
                                                                                   19 Attorneys for 3rd Party Defendant EBMS

                                                                                   20

                                                                                   21           I declare that I am employed in the office of a member of the bar of this Court at whose
                                                                                        direction the service was made. Executed on March 8, 2019, at Sacramento, California.
                                                                                   22
K ENNADAY L EAVITT O WENSBY PC




                                                                                   23
                                              621 C AP ITOL M ALL | S UI TE 2500
                                                 S A C RA ME NT O , CA 95814




                                                                                   24                                                                        Erin Harris
                                 L AW
                                  AT




                                                                                   25
                                 A TTORNEYS




                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        00147127.1                                        -4-
                                                                                         MPHI’S OBJECTIONS TO THE DECLARATION OF J. M. JOHNSON & EXHIBIT ISO MOTION TO DISMISS
